Citation Nr: 1619432	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a variously diagnosed skin disability.

3.  Entitlement to service connection for type 2 diabetes mellitus.

4.  Entitlement to service connection for a right eye disability.

5.  Entitlement to service connection for a variously diagnosed psychiatric disability.

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to a compensable rating for left testicle atrophy.

8.  Entitlement to a rating in excess of 10 percent for left eye glaucoma.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for tinnitus, a variously diagnosed skin disability, diabetes mellitus, a right eye disability, and a variously diagnosed psychiatric disability; granted service connection for bilateral hearing loss rated 0 percent, effective May 26, 2010; continued a 0 percent rating for left testicle atrophy; and continued a 0 percent rating for left eye glaucoma.  In August 2013, a hearing was held before a decision review officer.  In June 2014, a videoconference hearing was held before the undersigned.  Transcripts from these hearings are associated with the record.  In August 2014 correspondence, the Veteran was advised that the attorney he had appointed to represent him before the VA had lost accreditation to represent claimants before VA.  The Veteran was advised of his representation choices and asked to indicate a preference.  He responded that he wished to represent himself.  

The claim of service connection for a psychiatric disability has been developed and adjudicated primarily as one seeking service connection for PTSD.  Because the record shows other psychiatric diagnoses, and in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been characterized to reflect that the claim encompasses any psychiatric diagnosis shown. 

The issues of service connection for a skin disability, diabetes mellitus, right eye disability, and a variously diagnosed psychiatric disability, and seeking increased ratings for bilateral hearing loss, atrophic left testicle, and left eye glaucoma, and a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began during service after exposure to hazardous noise and has persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants service connection for tinnitus and remands the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

While the Veteran was seen for an earache in June 1972, there were no notations regarding tinnitus.  On March 1973 service separation examination, tinnitus was not noted.  An August 1977 National Guard enlistment examination also did not note tinnitus, though the Veteran did report ear problems.  December 1991 National Guard service treatment records (STRs) note reports of "occasional tinnitus."  An October 1993 treatment note indicates he reported a "squeaky Donald Duck type of sound" while seeking treatment for vertigo," which the provider felt was an inner ear problem.  May 1995 medical records indicate he continued to complain of bilateral tinnitus.  A January 1997 record notes continued treatment for an inner ear disease.  In December 1998, the Veteran was seen for severe positional vertigo associated with vestibular ocular reflex problems.  In May 2001, he continued to be treated for benign paroxysmal positional vertigo.  

On August 2010 VA examination, the Veteran reported tinnitus allegedly due to exposure to hazardous levels of noise from airplanes on the flight line in service.  Following service, he worked as a law enforcement officer and in coal mines, which were noisy but required use of hearing protection.  He reported recreational noise from lawn mowers and power tools.  He could not identify the precise date or circumstances of onset, but guessed it had probably been present for over twenty years.  The examiner noted that there was nothing in the STRs regarding tinnitus, and that the first notation of such was in 1993 (which a doctor believed to be an inner ear phenomenon).  With that in mind, the examiner felt the Veteran's "reported onset of 20 years ago would more likely match up with the reported tinnitus back in the 1990s," and as the tinnitus reported at that time frame appeared to be more related to vertigo problems, his current tinnitus was less likely than not related to hazardous noise exposure in service.

In the November 2010 notice of disagreement (NOD), the Veteran said that, while he did have an inner ear condition with vertigo and tinnitus in 1993, he also had tinnitus prior to that, and particularly during service as a result of acoustic trauma.  On June 2011 VA audiological examination, the Veteran reported tinnitus but was again uncertain of its onset, estimating it had been present for probably over 20 years.  At the August 2013 Decision Review Officer (DRO) hearing, he again reported hazardous noise from the flight line in service.  He also reported ringing or buzzing in his ears that predated his treatment in October 1993 for vertigo.  At the June 2014 videoconference hearing, he could not recall precisely when he first noticed ringing in his ears, but said it had probably been thirty or more years.  He said that he had ringing in his ears for as long as he could remember, probably since he was a young man.

Tinnitus is a disability that is capable of lay observation (by the person experiencing it), and generally incapable of objective confirmation.  Thus, the Veteran is uniquely competent to establish (by self-report) that he has tinnitus, and identify when it began.  Notably, the rating decision on appeal granted service connection for bilateral hearing loss, and conceded exposure to hazardous levels of noise during service.  Thus, the only remaining question for consideration is whether or not the Veteran's current tinnitus is related to his service.  The only medical opinion addressing this matter in the record is that on August 2010 VA examination report.  However, that negative opinion is premised on a finding that tinnitus was first documented in 1993, despite there being clear documentation of tinnitus in 1991.  [See National Guard records.]  It also assumes that the Veteran himself dated onset of his tinnitus to roughly 20 years prior to the date of examination (and therefore concluded that 1993 was a reasonable date of onset), despite the fact that he in fact indicated it had been present over 20 years.  Therefore, that opinion is based on an incomplete and inaccurate factual premise, and is inadequate for rating purposes and not probative evidence in this matter.  The Veteran's report (in his NOD) of having tinnitus prior to 1993 is supported by other evidence in the record and his allegation of tinnitus during service (despite the lack of documented complaints for such disability) is competent and probative evidence in this matter.  Such allegation is, for the most part, consistent with his other statements (which note that he cannot place the exact date of onset, but has had tinnitus for as long as he can remember).  It is not unreasonable that a relatively minor complaint, such as tinnitus, would have remained unreported during service.  The Board finds no reason to at this point question the veracity of the Veteran's accounts regarding his tinnitus, and thus finds the evidence is at least in relative equipoise as to whether such disability began in service and has persisted since.  Accordingly, resolving all remaining doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102), service connection for tinnitus is warranted.



ORDER

Service connection for tinnitus is granted.


REMAND

At the June 2014 videoconference hearing, the Veteran testified that he has been receiving Social Security Administration (SSA) disability benefits since 1999.  A disability determination and decision and associated medical records considered in connection with the SSA claim are not associated with the electronic record, and there is nothing indicating that such records are unavailable.  As medical records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information regarding the claims on appeal, attempts to secure them must be made.

In addition, the Veteran's then-attorney-representative identified relevant VA treatment records dated from December 22, 1998 to March 28, 2006.  While the record includes VA treatment records dated from March 1999 onwards, there are no records for the period from December 22, 1998 to March 1999.  Furthermore, the statement of the case (SOC) notes review of only VA treatment records dated between July 2010 and August 2013.  Moreover, the Veteran appears to receive ongoing VA treatment for his claimed disabilities, though the most recent records of such are dated in April 2014.  As any outstanding VA records are constructively of record and may be pertinent to the Veteran's claims, attempts to secure them must be made.

Additionally, the Veteran alleges that he has diabetes mellitus and a variously diagnosed skin disability due to exposure to Agent Orange.  Specifically, he contends that he was stationed in Okinawa and while there, escorted the transport of unknown chemical weapons and agents off the island.  He also alleges that planes flying over Okinawa (from Vietnam) may have been carrying herbicides, and indicated on VA Agent Orange evaluation that he believed he was in areas that were recently sprayed.  While he does not allege, nor does the evidence show, that he served in or near Vietnam, his service personnel records do confirm that he served in Okinawa.  However, the AOJ did not submit a request to the Joint Services Records Research Center (JSRRC) to seek confirmation of the Veteran's alleged exposure to Agent Orange on Okinawa.  Thus, further development of the evidence in this matter is necessary.  As the medical evidence includes diagnoses of right eye diabetic retinopathy (and therefore implicitly raises a secondary service connection theory of entitlement), that issue is inextricably intertwined with these matters, and adjudication thereof must be deferred pending the development indicated above.

Regarding his claimed psychiatric disability, the Veteran specifically contends that he has PTSD related to his experiences in Okinawa, to include investigating multiple motor vehicle accidents involving fatalities and being confronted in riots due to tensions in the local population.  The AOJ has conceded the Veteran's claimed stressors based on his military occupational specialty in law enforcement.  Moreover, a review of the record shows his psychiatric disability has been various diagnosed, with December 2010, August 2011, and September 2012 private examiners diagnosing chronic PTSD and major depressive disorder, while February and May 2013 VA examiners diagnosed only depressive disorder and anxiety disorder.  Moreover, VA treatment records also note several more recent diagnoses of adjustment disorder with mixed anxiety and depression, with no mention of PTSD or depressive disorder.  The conflicting findings must be reconciled.

At the June 2014 hearing the Veteran testified that his bilateral hearing loss has worsened since he was last examined by VA, and that he cannot hear high frequency noises or distinguish words.  A contemporaneous examination to assess the current severity of the disability is necessary.

Similarly, regarding the rating for atrophic left testicle, the Veteran testified at the June 2014 hearing that such condition also involves nerve pain that runs across his groin to his lower back.  A January 2014 private record notes a diagnosis for "orchalgia" and that the Veteran has a history of epididymitis and reactive hydrocele which occurred in 1969 and was treated in 1970 with a sclerosing agent which led to an atrophic left testicle and chronic pain.  It is unclear whether the Veteran's pain is part and parcel of his service-connected left testicle atrophy, or whether it is a separate disability.  SSA and VA records being sought may also bear upon the current severity of this disability.

Regarding the claim seeking a higher rating for left eye glaucoma, the Veteran was last examined for such disability in July 2011.  As almost five years have passed since the most recent examination, and the case is being remanded for outstanding SSA and VA treatment records that may bear upon the current severity of the disability, a contemporaneous examination of this disability is also necessary.

Finally, the Veteran's claim seeking a TDIU rating is inextricably intertwined with the matters being remanded, and therefore consideration of that matter must be deferred pending the additional development ordered below.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record from SSA a copy of the disability determination and decision and copies of all medical records considered in connection with the Veteran's award of SSA disability benefits.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2. The AOJ should also secure for the record all outstanding clinical records of VA evaluations and/or treatment the Veteran has received for the disabilities on appeal, to specifically include treatment records from the Huntington VA Medical Center dated from December 22, 1998 to March 1999, and any updated records of VA treatment since April 2014.  If any records sought are unavailable, the AOJ should issue a formal finding documenting the efforts taken to obtain such records and the reason for their unavailability.

3. Then, the AOJ should arrange for JSRRC (or other appropriate agency) verification of the Veteran's alleged exposure to tactical herbicides in service, and in particular verification of his allegations of exposure to herbicides while serving in the military police on Okinawa.  If additional information is needed for the verification to take place, the Veteran should be asked to provide it.  The AOJ should then make a formal finding for the record (with explanation of rationale) whether or not any exposure to herbicides in service is verified.

4. The AOJ should arrange for the Veteran to be examined by a psychiatrist or a psychologist to determine the nature and likely etiology of his variously diagnosed psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be advised by the AOJ that the Veteran's alleged stressors in service have been conceded by the AOJ.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a. Does the Veteran meet the criteria for a diagnosis of PTSD?  If PTSD is not diagnosed, the examiner should identify the criteria for such diagnosis found lacking.  All findings must be reconciled with conflicting evidence in the record, to include the December 2010, August 2011, and September 2012 private examinations, and the February 2013 and May 2013 VA examination reports.  The examiner must express agreement or disagreement with the opinions then offered, and include rationale.
b. If PTSD is not diagnosed, please identify by diagnosis each psychiatric disability entity (other than PTSD) found/shown by the record (to specifically include adjustment disorder, MDD, and anxiety disorder).  All findings must be reconciled with conflicting evidence in the record, to include VA diagnoses of adjustment disorder, anxiety disorder, and depression. 

c. Please identify the likely etiology for each psychiatric disability entity other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is etiologically related to the Veteran's service or conceded stressor event therein?

All opinions must include complete rationale.

5. The AOJ should also arrange for an audiological evaluation of the Veteran with audiometric studies to assess the severity of his bilateral hearing loss.  The record must be reviewed by the examiner in conjunction with the examination.  The report of the examination should specifically include comment on the functional impairment resulting from the Veteran's hearing loss, to include whether it impacts on his employability.  

All opinions must include rationale.

6. The AOJ should also arrange for the Veteran's record to be forwarded to a urologist for review and a medical advisory opinion regarding the Veteran's service-connected left testicle atrophy.  Based on a review of the record, the consulting physician should opine whether the chronic groin and lower back pain the Veteran reports (noted in the record, specifically including a January 2014 notation of orchalgia) is at least as likely as not (a 50 percent or better probability) part and parcel of his service-connected left testicle atrophy, or a separate and distinct disability entity.  [If an examination of the Veteran is deemed necessary for this opinion, such should be arranged].

All opinions must include rationale.

7. The AOJ should also arrange for the Veteran to be examined by an ophthalmologist to assess the current severity of his service-connected left eye glaucoma and the nature and likely etiology of his alleged right eye disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed indicated must be completed.  The examiner should describe all left eye findings in detail, to include any impairment of central visual acuity and/or impairment of visual fields.  The examiner should also specifically comment on the functional impairment caused by the Veteran's left eye glaucoma, to include whether such may impact on his ability to obtain or sustain substantially gainful employment (i.e., what types of work-sedentary, physical, etc.- would be precluded by the disability, and what forms remain feasible despite the disability).  

All opinions must include rationale.

8. The AOJ should then review the record and readjudicate the claims remaining on appeal, to include entitlement to a TDIU rating (following any further development determined necessary).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


